UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY Report pursuant to Section 13 or 15( d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2016 or [ ] Transition report pursuant to Section 13 or 15( d) of the Securities Exchange Act OF 1934 For the transition period from to Commission File Number: 000-51832 SBT Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Connecticut 20-4346972 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 86 Hopmeadow Street, Weatogue, CT (Address of Principal Executive Offices) (Zip Code) (860) 408-5493 (Registrant's Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [ ] -1- Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 6, 2016, the registrant had 1,360,689 shares of its Common Stock, no par value per share, outstanding. -2- table of contents SBT Bancorp, Inc. and Subsidiary Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2016 (unaudited) and December 31, 2015 4 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2016 and 2015 (unaudited) 5 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2016 and 2015 (unaudited) 6 Condensed Consolidated Statements of Changes in Stockholders' Equity for the Three Months Ended March 31, 2016 and 2015 (unaudited) 7 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015 (unaudited) 8 - 9 Notes to Condensed Consolidated Financial Statements – (unaudited) 10 - 24 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25- 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II - OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Mine Safety Disclosures 35 Item 5. Other Information 35 Item 6. Exhibits 36 SIGNATURES 37 EXHIBIT INDEX 38 -3- PART I – FINANCIAL INFORMATION Item 1. Financial Statements SBT BANCORP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except for share and per share amounts) 3/31/16 12/31/15 (Unaudited) ASSETS Cash and due from banks $ 6,111 $ 8,933 Interest-bearing deposits with the Federal Reserve Bank and Federal Home Loan Bank 5,867 19,795 Money market mutual funds 393 13 Federal funds sold 200 149 Cash and cash equivalents 12,571 28,890 Certificates of deposit 1,500 1,250 Investments in available-for-sale securities 72,874 71,517 Federal Home Loan Bank stock, at cost 2,009 2,047 Loans held-for-sale 1,187 2,167 Loans outstanding 346,863 326,723 Less: allowance for loan losses 3,160 3,028 Loans, net 343,703 323,695 Premises and equipment, net 1,688 1,420 Accrued interest receivable 1,161 1,143 Bank owned life insurance 8,940 7,389 Other assets 4,831 5,262 Total other assets 16,620 15,214 Total assets $ 450,464 $ 444,780 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand deposits $ 123,904 $ 135,580 Savings and NOW deposits 204,187 179,775 Time deposits 55,121 57,287 Total deposits 383,212 372,642 Securities sold under agreements to repurchase 1,988 1,915 Federal Home Loan Bank advances 26,000 31,500 Long-term subordinated debt 7,230 7,230 Other liabilities 1,621 1,751 Total liabilities 420,051 415,038 Stockholders' equity: Common stock, no par value; authorized 2,000,000 shares; issued and outstanding 1,361,103 shares and 1,360,689 shares, respectively, at March 31, 2016 and 1,360,591 shares and 1,360,177 shares, respectively, at December 31, 2015 18,871 18,856 Retained earnings 11,305 11,288 Treasury stock, 414 shares (7 ) (7 ) Unearned compensation-restricted stock awards ) ) Accumulated other comprehensive income (loss) 416 ) Total stockholders' equity 30,413 29,742 Total liabilities and stockholders' equity $ 450,464 $ 444,780 See accompanying notes to the unaudited condensed consolidated financial statements. -4- SBT BANCORP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except for share and per share amounts) For the three months ended 3/31/2016 3/31/2015 Interest and dividend income: Interest and fees on loans $ 3,075 $ 2,641 Investment securities 390 434 Interest-bearing deposits 23 7 Total interest and dividend income 3,488 3,082 Interest expense: Interest on deposits 159 185 Interest on securities sold under agreements to repurchase 1 1 Interest on long-term subordinated debt 107 - Interest on Federal Home Loan Bank advances 32 8 Total interest expense 299 194 Net interest and dividend income 3,189 2,888 Provision for loan losses 131 50 Net interest and dividend income after provision for loan losses 3,058 2,838 Noninterest income (loss): Service charges on deposit accounts 90 104 Gain on sales of available-for-sale securities, net of writedowns 47 43 Mortgage loan servicing activities ) ) Gain on sale of mortgages 241 229 Investment services fees and commissions 27 34 Other service charges and fees 233 143 Increase in cash surrender value of life insurance policies 51 52 Other income 17 17 Total noninterest income 459 530 Noninterest expense: Salaries and employee benefits 1,830 1,580 Occupancy expense 370 377 Equipment expense 93 102 Advertising and promotions 107 105 Forms and supplies 39 32 Professional fees 84 105 Directors’ fees 53 51 Correspondent charges 72 29 FDIC assessment 62 78 Data processing 213 144 Internet banking costs 53 53 Other expenses 342 313 Total noninterest expense 3,318 2,969 Income before income taxes 199 399 Income tax (benefit) provision (7 ) 56 Net income $ 206 $ 343 Net income available to common stockholders $ 206 $ 317 Weighted average shares outstanding, basic 1,348,572 887,891 Earnings per common share, basic $ 0.15 $ 0.36 Weighted average shares outstanding, assuming dilution 1,350,507 888,988 Earnings per common share, assuming dilution $ 0.15 $ 0.36 Dividends declared per common share $ 0.14 $ 0.14 See accompanying notes to the unaudited condensed consolidated financial statements. -5- SBT BANCORP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in thousands) Three Months Ended March 31, Net income $ 206 $ 343 Other comprehensive income, net of tax: Net change in unrealized holding gain/loss on securities available-for-sale 966 568 Reclassification adjustment for realized gains in net income ) ) Other comprehensive income, before tax 919 525 Income tax expense ) ) Other comprehensive income, net of tax 605 348 Comprehensive income $ 811 $ 691 See accompanying notes to the unaudited condensed consolidated financial statements. -6- SBT BANCORP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) (Dollars in thousands) Preferred Stock Common Retained Treasury Unearned Compensation- Restricted Accumulated Other Comprehensive Series C Stock Earnings Stock Stock Awards Income (Loss) Total Balance, December 31, 2014 $ 8,988 $ 10,127 $ 10,549 $ (7 ) $ ) $ 22 $ 29,472 Net income - - 343 - - - 343 Other comprehensive income, net of tax - 348 348 Preferred stock dividends - - ) - - - ) Preferred stock amortization (accretion) 3 - (3 ) - Stock-based compensation - 9 - 9 Restricted stock awards - 177 - - ) - - Common stock issued - 9 - 9 Dividends declared on common stock ($.14 per share) - - ) - - - ) Balance March 31, 2015 $ 8,991 $ 10,313 $ 10,741 $ (7 ) $ ) $ 370 $ 30,033 Balance, December 31, 2015 $ - $ 18,856 $ 11,288 $ (7 ) $ ) $ ) $ 29,742 Net income - - 206 - - - 206 Other comprehensive income, net of tax - 605 605 Stock-based compensation - 5 - - 34 - 39 Common stock issued - 10 - 10 Dividends declared on common stock ($.14 per share) - - ) - - - ) Balance, March 31, 2016 $ - $ 18,871 $ 11,305 $ (7 ) $ ) $ 416 $ 30,413 See accompanying notes to the unaudited condensed consolidated financial statements. -7- SBT BANCORP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) For the three months ended 3/31/2016 3/31/2015 Cash flows from operating activities: Net income $ 206 $ 343 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of securities, net 88 99 Amortization of mortgage servicing rights 166 150 Gain on sales of available-for-sale securities ) ) Change in deferred origination costs, net ) 25 Provision for loan losses 131 50 Loans originated for sale ) ) Proceeds from sales of loans originated for sale 14,518 16,076 Gain on sales of loans ) ) Gain on sale of other real estate owned - (9 ) Depreciation and amortization 78 111 Accretion on impairment of operating lease - ) Amortization of long-term subordinated debt issuance costs 7 - Increase in other assets ) ) (Increase) decrease in interest receivable ) 91 Decrease in taxes receivable 26 54 Increase in cash surrender value of bank owned life insurance ) ) Stock-based compensation 39 9 Decrease in other liabilities ) ) (Decrease) increase in interest payable ) 16 Net cash provided by operating activities 1,146 1,402 Cash flows from investing activities: Purchases of certificates of deposit ) - Purchases of available-for-sale securities ) - Proceeds from maturities of available-for-sale securities 2,783 2,354 Proceeds from sales of available-for-sale securities 565 588 Purchases of Federal Home Loan Bank stock ) ) Redemption of Federal Home Loan Bank stock 456 - Loan originations and principal collections, net ) ) Loans purchased ) ) Recoveries of loans previously charged off 1 1 Proceeds from sale of other real estate owned - 114 Purchase of bank owned life insurance ) - Capital expenditures ) ) Net cash used in investing activities ) ) -8- SBT BANCORP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) (continued) For the three months ended 3/31/2016 3/31/2015 Cash flows from financing activities: Net increase in demand deposits, NOW and savings accounts 12,736 6,269 Decrease in time deposits ) ) Net increase (decrease) in securities sold under agreements to repurchase 73 ) Net change in short-term Federal Home Loan Bank advances ) ) Proceeds from issuance of common stock 10 9 Increase in subordinated debt issuance fees (7 ) - Dividends paid - preferred stock - ) Dividends paid - common stock ) ) Net cash provided by (used in) financing activities 4,957 ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 28,890 19,820 Cash and cash equivalents at end of period $ 12,571 $ 14,502 Supplemental disclosures: Interest paid $ 358 $ 178 Income taxes received 33 - See accompanying notes to the unaudited condensed consolidated financial statements. -9- SBT BANCORP, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Dollars in thousands) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial statements and the instructions to Form 10-Q and, accordingly, do not include all of the information and footnotes required by generally accepted accounting principles (GAAP) for complete financial statements. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all necessary adjustments, consisting of only normal recurring accruals, to present fairly the financial position, results of operations, cash flows and changes in stockholders’ equity of SBT Bancorp, Inc. (the “Company”) for the periods presented. The Company’s only business is its investment in The Simsbury Bank & Trust Company, Inc. (the “Bank”), which is a community-oriented financial institution providing a variety of banking and investment services. In preparing the interim financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the dates of the consolidated balance sheets and revenues and expenses for the periods presented. Actual results could differ significantly from those estimates. The interim results of operations are not necessarily indicative of the results to be expected for the full year ending December 31, 2016. Material estimates that are particularly susceptible to significant change in the near-term include the determination of the allowance for loan losses, valuation and potential other-than-temporary impairment (“OTTI”) of available-for-sale securities and the valuation of deferred tax assets. While management believes that the disclosures presented are adequate so as to not make the information misleading, it is suggested that these condensed consolidated financial statements be read in conjunction with the financial statements and notes included in the Company’s Form 10-K for the year ended December 31, 2015. NOTE 2 – STOCK-BASED COMPENSATION At March 31, 2016, the Company maintained a stock-based employee compensation plan. The Company recognizes the cost resulting from all share-based payment transactions in the consolidated financial statements and establishes fair value as the measurement objective in accounting for share-based payment arrangements. During the three months ended March 31, 2016, the Company recognized $39 thousand in stock-based employee compensation expense. During the three months ended March 31, 2015, the Company recognized $9 thousand in stock-based employee compensation expense. NOTE 3 – RECENT ACCOUNTING PRONOUNCEMENTS In April 2015, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) 2015-03, “Interest - Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs.” The amendments in this ASU require that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. The recognition and measurement guidance for debt issuance costs is not affected by the amendments in this ASU. The standard is effective for interim and annual reporting periods beginning after December 15, 2015, with early adoption permitted. The guidance should be applied on a retrospective basis. The Company adopted this ASU for the year ended December 31, 2015 in relation to its debt issuance costs. In January 2016, the FASB issued ASU 2016-01,“Financial Instruments-Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and Financial Liabilities.” This ASU will require entities to present separately in other comprehensive income the portion of the total change in the fair value of a liability resulting from a change in the instrument-specific credit risk when the entity has elected to measure the liability at fair value in accordance with the fair value option for financial instruments. It will also require equity investments (except those accounted for under the equity method of accounting or those that result in consolidation of the investee) to be measured at fair value with changes in fair value recognized in net income, thus eliminating eligibility for the current available-for-sale category. The ASU will take effect for public companies for fiscal years beginning after December 15, 2017. The Company is currently reviewing this ASU to determine if it will have an impact on its consolidated financial statements. -10- In February 2016, the FASB issued ASU 2016-02, "Leases (Topic842).” ASU 2016-02 amends the existing accounting standards for lease accounting, including requiring lessees to recognize most leases on their balance sheets and making targeted changes to lessor accounting. The new guidance will be effective for public entities for annual periods beginning after December15, 2018 and interim periods therein. Early adoption of ASU 2016-02 as of its issuance is permitted. The new leases standard requires a modified retrospective transition approach for all leases existing at, or entered into after, the date of initial application, with an option to use certain transition relief. The Company is currently reviewing this ASU to determine the impact on its consolidated financial statements . In March 2016, the FASB issued ASU 2016-09, “ Compensation- Stock Compensation (Topic 718): Improvements to Employee Share-based Payment Accounting.” The ASU simplifies several aspects of the accounting for share-based payment award transactions, including: (a) income tax consequences; (b) classification of awards as either equity or liabilities; and (c) classification on the statement of cash flows. The new guidance will be effective for public companies for annual periods beginning after December 15, 2016, and interim periods within those annual periods. The Company is currently reviewing this ASU to determine if it will have an impact on its consolidated financial statements. In April 2016, the FASB voted to proceed with the proposed standard on accounting for credit losses. The standard would replace multiple existing impairment models, including replacing an “incurred loss” model for loans with an “expected loss” model. The FASB has recently announced that the standard will be effective for public compies that are Securities and Exchange Commission (“SEC”) filers, such as the Company, for fiscal years beginning after December 15, 2019(and interim periods within those fiscal years), and final guidance is expected to be issued in the second quarter of 2016. The final standard may have a material impact on the Company’s retained earnings in the period of adoption. NOTE 4 – FAIR VALUE MEASUREMENTS Accounting Standards Codification (ASC) 820-10, “Fair Value Measurement - Overall,” provides a framework for measuring fair value under generally accepted accounting principles. In accordance with ASC 820-10, the Company groups its financial assets and financial liabilities measured at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value. Level 1 - Valuations for assets and liabilities traded in active exchange markets, such as the New York Stock Exchange. Level 1 also includes U.S. Treasury, other U.S. Government and agency mortgage-backed securities that are traded by dealers or brokers in active markets. Valuations are obtained from readily available pricing sources for market transactions involving identical assets or liabilities. Level 2 - Valuations for assets and liabilities traded in less active dealer or broker markets. Valuations are obtained from third party pricing services for identical or comparable assets or liabilities. Level 3 - Valuations for assets and liabilities that are derived from other methodologies, including option pricing models, discounted cash flow models and similar techniques, are not based on market exchange, dealer, or broker traded transactions. Level 3 valuations incorporate certain assumptions and projections in determining the fair value assigned to such assets and liabilities. A financial instrument’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. The Company did not have any significant transfers of assets between Level 1 and Level 2 of the fair value hierarchy during the three months ended March 31, 2016. A description of the valuation methodologies used for instruments measured at fair value, as well as the general classification of such instruments pursuant to the valuation hierarchy, is set forth below. These valuation methodologies were applied to all of the Company’s financial assets and financial liabilities carried at fair value for March 31, 2016 and December 31, 2015. The Company’s investments in obligations of states and municipalities, mortgage-backed securities and other debt securities available-for-sale are generally classified within Level 2 of the fair value hierarchy. For these securities, we obtain fair value measurements from independent pricing services. The fair value measurements consider observable data that may include dealer quotes, market spreads, cash flows, the U.S. treasury yield curve, trading levels, market consensus prepayment speeds, credit information, and the instrument’s terms and conditions. -11- Level 3 is for positions that are not traded in active markets or are subject to transfer restrictions, valuations are adjusted to reflect illiquidity and/or non-transferability, and such adjustments are generally based on available market evidence. In the absence of such evidence, management’s best estimate is used. Subsequent to inception, management only changes Level 3 inputs and assumptions when corroborated by evidence such as transactions in similar instruments, completed or pending third-party transactions in the underlying investment or comparable entities, subsequent rounds of financing, recapitalization and other transactions across the capital structure, offerings in the equity or debt markets, and changes in financial ratios or cash flows. The Company’s impaired loans are reported at the fair value of the underlying collateral if repayment is expected solely from the collateral. Collateral values are estimated using Level 2 inputs based upon appraisals of similar properties obtained from a third party. For Level 3 inputs, fair values are based on management estimates. Other real estate owned values are estimated using Level 2 inputs based upon appraisals of similar properties obtained from a third party. For Level 3 inputs, fair values are based on management estimates. The following summarizes assets measured at fair value at March 31, 2016 and December 31, 2015. A ssets Measured at Fair Value on a Recurring Basis Fair Value Measurements at Reporting Date Using: Quoted Prices in Significant Significant Active Markets for Other Observable Unobservable Identical Assets Inputs Inputs Total Level 1 Level 2 Level 3 (In Thousands) March 31, 2016: Debt securities issued by U.S. government corporations and agencies $ 10,553 $ - $ 10,553 $ - Obligations of states and municipalities 15,339 - 15,339 - Mortgage-backed securities 45,884 - 45,884 - SBA loan pools 1,098 - 1,098 - $ 72,874 $ - $ 72,874 $ - December 31, 2015: Debt securities issued by U.S. government corporations and agencies $ 10,463 $ - $ 10,463 $ - Obligations of states and municipalities 14,669 - 14,669 - Mortgage-backed securities 45,281 - 45,281 - SBA loan pools 1,104 - 1,104 - Totals $ 71,517 $ - $ 71,517 $ - -12- Assets Measured at Fair Value on a Nonrecurring Basis Fair Value Measurements at Reporting Date Using: Quoted Prices in Significant Significant Active Markets for Other Observable Unobservable Identical Assets Inputs Inputs Total Level 1 Level 2 Level 3 (In Thousands) March 31, 2016: Impaired loans $ 240 $ - $ - $ 240 $ 240 $ - $ - $ 240 Fair Value Measurements at Reporting Date Using: Quoted Prices in Significant Significant Active Markets for Other Observable Unobservable Identical Assets Inputs Inputs Total Level 1 Level 2 Level 3 (In Thousands) December 31, 2015: Impaired loans $ 240 $ - $ - $ 240 $ 240 $ - $ - $ 240 The estimated fair values of the Company’s financial instruments, all of which are held or issued for purposes other than trading, were as follows as of March 31, 2016 and December 31, 2015: March 31, 2016 Carrying Fair Value Amount Level 1 Level 2 Level 3 Total (In Thousands) Financial assets: Cash and cash equivalents $ 12,571 $ 12,571 $ - $ - $ 12,571 Certificates of deposit 1,500 1,500 - - 1,500 Available-for-sale securities 72,874 - 72,874 - 72,874 Federal Home Loan Bank stock 2,009 2,009 - - 2,009 Loans held-for-sale 1,187 - - 1,205 1,205 Loans, net 343,703 - - 345,387 345,387 Accrued interest receivable 1,161 1,161 - - 1,161 Bank owned life insurance 8,940 - 8,940 - 8,940 Financial liabilities: Deposits 383,212 - 379,453 - 379,453 Securities sold under agreements to repurchase 1,988 - 1,988 - 1,988 Federal Home Loan Bank advances 26,000 - 26,000 - 26,000 Long-term subordinated debt 7,230 - 7,557 - 7,557 -13- December 31, 2015 Carrying Fair Value Amount Level 1 Level 2 Level 3 Total (In Thousands) Financial assets: Cash and cash equivalents $ 28,890 $ 28,890 $ - $ - $ 28,890 Certificates of deposit 1,250 1,250 - - 1,250 Available-for-sale securities 71,517 - 71,517 - 71,517 Federal Home Loan Bank stock 2,047 2,047 - - 2,047 Loans held-for-sale 2,167 - - 2,187 2,187 Loans, net 323,695 - - 322,596 322,596 Accrued interest receivable 1,143 1,143 - - 1,143 Bank owned life insurance 7,389 - 7,389 - 7,389 Financial liabilities: Deposits 372,642 - 363,752 - 363,752 Securities sold under agreements to repurchase 1,915 - 1,915 - 1,915 Federal Home Loan Bank advances 31,500 - 31,500 - 31,500 Long-term subordinated debt 7,230 - 7,339 - 7,339 NOTE 5 – EARNINGS PER COMMON SHARE Basic earnings per common share (“EPS”) excludes dilution and is computed by dividing net income available to common stockholders by the weighted-average number of common shares outstanding for the period. Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity. The following information was used in the computation of EPS on both a basic and diluted basis for the three months ended March 31, 2016 and 2015: For the three months ended 3/31/16 3/31/15 (In Thousands, Except Share and Per Share Data) Basic earnings per share computation: Net income $ 206 $ 343 Preferred stock net accretion - (3 ) Cumulative preferred stock dividends - ) Net income available to common stockholders $ 206 $ 317 Weighted average shares outstanding, basic 1,348,572 887,891 Basic earnings per share $ 0.15 $ 0.36 Diluted earnings per share computation: Net income $ 206 $ 343 Preferred stock net accretion - (3 ) Cumulative preferred stock dividends - ) Net income available to common stockholders $ 206 $ 317 Weighted average shares outstanding, before dilution 1,348,572 887,891 Dilutive potential shares 1,935 1,097 Weighted average shares outstanding, assuming dilution 1,350,507 888,988 Diluted earnings per share $ 0.15 $ 0.36 -14- NOTE 6 – INVESTMENT SECURITIES The following tables summarize the amounts and distribution of the Company’s investment securities held as of March 31, 2016 and December 31, 2015: INVESTMENT PORTFOLIO (In Thousands) March 31, 2016 Amortized Cost Unrealized Gains Unrealized Losses Fair Value Yield AVAILABLE-FOR-SALE SECURITIES Debt securities issued by U.S. government corporations and agencies Due after one to five years $ 10,495 $ 58 $ - $ 10,553 1.30 % Total U.S. government corporations and agencies 10,495 58 - 10,553 1.30 % Obligations of states and municipalities Due after one to five years 1,657 8 - 1,665 3.50 % Due after five to ten years 4,846 204 9 5,041 2.91 % Due after ten to fifteen years 6,227 217 - 6,444 2.70 % Due beyond fifteen years 2,116 73 - 2,189 3.13 % Total obligations of states and municipalities 14,846 502 9 15,339 2.92 % Mortgage-backed securities Due after one to five years 657 13 - 670 2.52 % Due after five to ten years 2,460 36 2 2,494 2.04 % Due after ten to fifteen years 25,208 90 38 25,260 1.81 % Due beyond fifteen years 17,504 64 108 17,460 2.28 % Total mortgage-backed securities 45,829 203 148 45,884 2.01 % SBA loan pool Due after five to ten years 1,072 26 - 1,098 3.17 % Total SBA loan pool 1,072 26 - 1,098 3.17 % Total available-for-sale securities $ 72,242 $ 789 $ 157 $ 72,874 2.33 % INVESTMENT PORTFOLIO (In Thousands) December 31,2015 Amortized Cost Unrealized Gains Unrealized Losses Fair Value Yield AVAILABLE-FOR-SALE SECURITIES Debt securities issued by U.S. government corporations and agencies Due after one to five years $ 10,499 $ 6 $ 42 $ 10,463 1.33 % Total U.S. government corporations and agencies 10,499 6 42 10,463 1.33 % Obligations of states and municipalities Due within one year 375 4 - 379 3.95 % Due after one to five years 7,780 305 20 8,065 2.70 % Due after five to ten years 4,580 121 8 4,693 3.08 % Due after ten to fifteen years 1,025 9 8 1,026 2.51 % Due beyond fifteen years 498 8 - 506 3.25 % Total obligations of states and municipalities 14,258 447 36 14,669 2.86 % Mortgage-backed securities Due after one to five years 733 12 - 745 2.43 % Due after five to ten years 1,997 19 7 2,009 2.13 % Due after ten to fifteen years 25,144 16 393 24,767 1.80 % Due beyond fifteen years 18,084 18 342 17,760 2.20 % Total mortgage-backed securities 45,958 65 742 45,281 1.98 % SBA loan pools Due after five to ten years 1,089 23 8 1,104 3.19 % Total SBA loan pools 1,089 23 8 1,104 3.19 % Total available-for-sale securities $ 71,804 $ 541 $ 828 $ 71,517 2.36 % -15- The aggregate fair value and unrealized losses of securities that have been in a continuous unrealized loss position for less than twelve months and for twelve months or more, and are not other than temporarily impaired, were as follows: Less than 12 Months 12 Months or Longer Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses (In Thousands) March 31, 2016: Debt securities issued by U.S. government corporations and agencies $ 500 $ - $ 500 $ - $ 1,000 $ - Obligations of states and municipalities 491 9 - - 491 9 Mortgage-backed securities 7,113 9 11,908 111 19,021 120 Total temporarily impaired securities 8,104 18 12,408 111 20,512 129 Other-than-temporarily impaired securities: Mortgage-backed securities 12 - 213 28 225 28 Total temporarily impaired and other- than-temporarily impaired securities $ 8,116 $ 18 $ 12,621 $ 139 $ 20,737 $ 157 December 31, 2015: Debt securities issued by U.S. Government corporations and agencies $ 5,975 $ 24 $ 2,482 $ 18 $ 8,457 $ 42 SBA loan pools 760 8 - - 760 8 Obligations of states and municipalities 702 8 1,997 28 2,699 36 Mortgage-backed securities 22,125 255 17,463 461 39,588 716 Total temporarily impaired securities 29,562 295 21,942 507 51,504 802 Other-than-temporarily impaired securities: Mortgage-backed securities 15 - 219 26 234 26 Total temporarily impaired and other- than-temporarily impaired securities $ 29,577 $ 295 $ 22,161 $ 533 $ 51,738 $ 828 The investments in the Company’s investment portfolio that were temporarily impaired as of March 31, 2016 consisted of debt securities issued by U.S. government agencies and sponsored enterprises, obligations of states and municipalities and mortgage-backed securities. The Company’s management anticipates that the fair value of securities that are currently impaired will recover to cost basis. The gross unrealized losses are primarily attributable to changes in interest rates, relative to when the investment securities were purchased, and not due to the credit quality of the investment securities. As the Company has the ability and intent to hold securities for the foreseeable future, and it is not more likely than not that the Company will be required to sell the investment securities before recovery of their amortized cost basis, no declines are deemed to be other than temporary, unless otherwise noted above. During the three months ended March 31, 2016, there were proceeds of $565 thousand from sales of available-for-sale securities. Gross realized gains on these sales amounted to $47 thousand. The tax expense applicable to these gross realized gains amounted to $16 thousand. During the three months ended March 31, 2015, there were proceeds of $588 thousand from sales of available-for-sale securities. Gross realized gains on these sales amounted to $43 thousand. The tax expense applicable to these gross realized gains amounted to $15 thousand. -16- NOTE 7 – LOANS, ALLOWANCE FOR LOAN LOSSES AND CREDIT QUALITY Loans consisted of the following as of March 31, 2016 and December 31, 2015: March 31, 2016 December 31, 2015 (In Thousands) Real estate - residential $ 138,212 $ 138,628 Real estate - commercial 66,452 62,118 Real estate- municipal 8,579 8,629 Real estate - construction and land development 14,463 10,070 Home equity 46,364 47,681 Commercial and industrial 43,297 35,305 Municipal 6,417 3,610 Consumer 21,493 19,350 Total loans 345,277 325,391 Allowance for loan losses ) ) Deferred costs, net 1,586 1,332 Net loans $ 343,703 $ 323,695 The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to earnings. Loan losses are charged against the allowance when management believes the uncollectability of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectability of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, the estimated value of any underlying collateral and prevailing economic conditions. This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. General component: The general component of the allowance for loan losses is based on historical loss experience adjusted for qualitative factors stratified by the following loan segments: residential real estate, commercial real estate, construction and land development, home equity, commercial and consumer. Management uses a rolling average of historical losses based on a time frame appropriate to capture relevant loss data for each loan segment. This historical loss factor is adjusted for the following qualitative factors: levels/trends in delinquencies; trends in volume and terms of loans; effects of changes in risk selection and underwriting standards and other changes in lending policies, procedures and practices; experience/ability/depth of lending management and staff; and national and local economic trends and conditions. There were no changes in the Company’s policies or methodology pertaining to the general component of the allowance for loan losses during the three months ended March 31, 2016. The qualitative factors are determined based on the various risk characteristics of each loan segment. Risk characteristics relevant to each portfolio segment are as follows: Residential real estate and home equity: The Company generally does not originate loans with a loan-to-value ratio greater than 80% without obtaining private mortgage insurance for any amounts over 80% and does not grant subprime loans. All loans in these segments are collateralized by owner-occupied residential real estate and repayment is dependent on the credit quality of the individual borrower. The overall health of the economy, including unemployment rates and housing prices, will have an effect on the credit quality in these segments. Commercial real estate: Loans in this segment are primarily owner occupied properties throughout the Farmington Valley in Connecticut. Management continually monitors the financial performance of these loans and the related operating entities. Construction and land development loans: Loans in this segment primarily include real estate development loans for which payment is derived from the sale of the property. Credit risk is affected by cost overruns, time to sell at adequate prices, and market conditions. -17- Commercial loans: Loans in this segment are made to businesses and are generally secured by the assets of the businesses. Repayment is expected from the cash flows of the businesses. A weakened economy will have an effect on the credit quality in this segment. Consumer loans: Loans in this segment are made for the purpose of financing automobiles, various types of consumer goods and other personal purposes. Most of the Bank’s consumer loans are secured by personal property purchased with the proceeds of such consumer loans. Allocated component: The allocated component relates to loans that are classified as impaired. Impairment is measured on a loan-by-loan basis for commercial, commercial real estate and construction loans by either the present value of expected future cash flows discounted at the loan’s effective interest rate or the fair value of the collateral if the loan is collateral dependent. An allowance is established when the discounted cash flows (or collateral value) of the impaired loan are lower than the carrying value of that loan. Large groups of smaller balance homogeneous loans are collectively evaluated for impairment. Accordingly, the Company does not separately identify individual consumer and residential real estate loans for impairment disclosures, unless such loans are subject to a troubled debt restructuring agreement. A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed. The Company may periodically agree to modify the contractual terms of loans. When a loan is modified and a concession is made to a borrower experiencing financial difficulty, the modification is considered a troubled debt restructuring ("TDR"). All TDRs are initially classified as impaired. Unallocated component: An unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses. The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating allocated and general reserves in the portfolio. -18- The following tables present the allowance for loan losses by portfolio segment for the three months ended March 31, 2016 and March 31, 2015: Real Estate: Residential Commercial Construction and Land Development Home Equity Commercial & Industrial Consumer Unallocated Total (In thousands) March 31, 2016: Allowance for loan losses: Beginning balance $ 1,065 $ 706 $ 324 $ 331 $ 398 $ 157 $ 47 $ 3,028 Charge-offs - Recoveries - - - 1 - - 1 Provision (benefit) 2 94 ) (8 ) 110 17 ) 131 Ending balance $ 1,067 $ 800 $ 286 $ 323 $ 509 $ 174 $ 1 $ 3,160 Real Estate: Residential Commercial Construction and Land Development Home Equity Commercial & Industrial Consumer Unallocated Total (In thousands) March 31, 2015: Allowance for loan losses: Beginning balance $ 1,085 $ 738 $ 249 $ 324 $ 227 $ 134 $ 4 $ 2,761 Charge-offs ) - ) Recoveries 1 - 1 (Benefit) provision ) ) 131 (8 ) 16 (9 ) (4 ) 50 Ending balance $ 1,044 $ 691 $ 380 $ 316 $ 243 $ 125 $ - $ 2,799 The following tables set forth information regarding loans and the allowance for loan losses by portfolio segment as of March 31, 2016 and December 31, 2015: Real Estate: Residential Commercial Construction and Land Development Home Equity Commercial and Industrial Consumer Unallocated Total (In Thousands) March 31, 2016: Allowance for loan losses Ending balance: Individually evaluated for impairment $ - $ - $ - $ - $ 2 - $ - $ 2 Ending balance: Collectively evaluated for impairment 1,067 800 286 323 507 174 1 $ 3,158 Total allowance for loan losses ending balance $ 1,067 $ 800 $ 286 $ 323 $ 509 $ 174 $ 1 $ 3,160 Loans: Ending balance: Individually evaluated for impairment $ - $ 2,247 $ - $ - 342 $ - $ - $ 2,589 Ending balance: Collectively evaluated for impairment 138,212 72,784 14,463 46,364 49,372 21,493 - 342,688 Total loans ending balance $ 138,212 $ 75,031 $ 14,463 $ 46,364 $ 49,714 $ 21,493 $ - $ 345,277 -19- Real Estate: Residential Commercial Construction and Land Development Home Equity Commercial & Industrial Consumer Unallocated Total (In thousands) December 31, 2015: Allowance for loan losses: Ending balance: Individually evaluated for impairment $ - $ - $ - $ - $ 2 $ - $ - $ 2 Ending balance: Collectively evaluated for impairment 1,065 706 324 331 396 157 47 3,026 Total allowance for loan losses ending balance $ 1,065 $ 706 $ 324 $ 331 $ 398 $ 157 $ 47 $ 3,028 Loans: Ending balance: Individually evaluated for impairment $ - $ 2,285 $ - $ - $ 363 $ - $ - $ 2,648 Ending balance: Collectively evaluated for impairment 138,628 68,462 10,070 47,681 38,552 19,350 - 322,743 Total loans ending balance $ 138,628 $ 70,747 $ 10,070 $ 47,681 $ 38,915 $ 19,350 $ - $ 325,391 The following tables present the Company’s loans by risk rating as of March 31, 2016 and December 31, 2015: Real Estate Residential Commercial Construction and Land Development Home Equity Commercial and Industrial Consumer Total (In Thousands) March 31, 2016: Grade: Pass $ - $ 68,036 $ 14,463 $ - $ 44,684 $ - $ 127,183 Special mention - 3,270 - - 4,688 - 7,958 Substandard 591 3,725 - 229 342 - 4,887 Loans not formally rated 137,621 - - 46,135 - 21,493 205,249 Total $ 138,212 $ 75,031 $ 14,463 $ 46,364 $ 49,714 $ 21,493 $ 345,277 December 31, 2015: Grade: Pass $ - $ 64,823 $ 10,070 $ - $ 36,649 $ - $ 111,542 Special mention - 2,132 - - 216 - 2,348 Substandard 732 3,792 - 262 2,050 - 6,836 Loans not formally rated 137,896 - - 47,419 - 19,350 204,665 Total $ 138,628 $ 70,747 $ 10,070 $ 47,681 $ 38,915 $ 19,350 $ 325,391 Credit Quality Indicators : As part of the ongoing monitoring of the credit quality of the Company’s loan portfolio, management tracks certain credit quality indicators, including trends related to (i) weighted average risk rating of commercial loans; (ii) the level of classified and criticized commercial loans; (iii) non-performing loans; (iv) net charge-offs; and (v) the general economic conditions within the State of Connecticut. -20- The Company utilizes a risk rating grading matrix to assign a risk grade to each of its commercial loans. Loans are graded on a scale of 1 to 7. A “Pass” is defined as risk rating 1 through 3.5 . A description of each rating class is as follows: Risk Rating 1 (Superior) – This risk rating is assigned to loans secured by cash. Risk Rating 2 (Good) – This risk rating is assigned to borrowers of high credit quality who have primary and secondary sources of repayment which are well defined and fully confirmed. Risk Rating 3 (Satisfactory) – This risk rating is assigned to borrowers who are fully responsible for the loan or credit commitment and have primary and secondary sources of repayment that are well defined and adequately confirmed. Most credit factors are favorable, and the credit exposure is managed through normal monitoring. Risk Rating 3.5 (Bankable with Care) – This risk rating is assigned to borrowers who are fully responsible for the loan or credit commitment and the secondary sources of repayment are weak. These loans may require more than the average amount of attention from the relationship manager. Risk Rating 4 (Special Mention) – This risk rating is assigned to borrowers with loan obligations which may be adequately protected by the present debt service capacity and tangible net worth of such borrowers, but which have potential problems that could, if not checked or corrected, eventually weaken these assets or otherwise jeopardize the repayment of principal and interest as originally intended. Most credit factors are unfavorable, and the credit exposure requires immediate corrective action. Risk Rating 5 (Substandard) – This risk rating is assigned to borrowers who may not have adequate cash flow or collateral to satisfy their loan obligations as originally defined in the loan agreement. Substandard loans may be placed on non-accrual status if the conditions described above are generally met. Risk Rating 6 (Doubtful) – This risk rating is assigned to borrowers or the portion of borrowers’ loans with which the Company is no longer certain of such loans’ collectability. A specific allocation is assigned to such portion of the loans. Risk Rating 7 (Loss) – This risk rating is assigned to loans which have been charged off or the portion of the loans that have been charged off. “Loss” does not imply that the loan, or any portion thereof, will never be repaid, nor does it imply that there has been a forgiveness of debt. Loans not formally rated include residential, home equity and consumer loans. As of March 31, 2016, $205.2 million of the total residential, home equity and consumer loan portfolio of $206.0 million was not formally rated. As of December 31, 2015, $204.7 million of the total residential, home equity and consumer loan portfolio of $205.7 million was not formally rated. The performance of these loans is measured by delinquency status. The Bank underwrites first mortgage loans in accordance with FHLMC and FNMA guidelines. These guidelines provide for specific requirements with regard to documentation, loan to value and debt to income ratios. Guidelines for home equity loans and lines place a maximum loan to value of 80% on these loans and lines and the Bank requires full underwriting disclosure documentation for these loans. These underwriting factors have produced a loan portfolio with low delinquencies. Total non-accrual and delinquent loans as of March 31, 2016 were 1.72% of total loans outstanding compared to 1.21% on December 31, 2015. The Company’s allowance for loan losses at March 31, 2016 was 0.91% of total loans compared to 0.93% as of December 31, 2015. -21- An age analysis of past-due loans, segregated by class of loans, as of March 31, 2016 and December 31, 2015 is as follows: 30-59 Days 60-89 Days 90 Days or More Past Due Total Past Due Total Current Total Loans 90 Days or More Past Due and Accruing Nonaccrua l Loans (In Thousands) March 31, 2016: Real estate: Residential $ 541 $ - $ 453 $ 994 $ 137,218 $ 138,212 $ - $ 942 Commercial - - 1,637 1,637 64,815 66,452 - 2,249 Municipal - 8,579 8,579 - - Construction and land development - 14,463 14,463 - - Home equity - 83 146 229 46,135 46,364 - 229 Commercial and industrial 756 1,175 342 2,273 41,024 43,297 - 342 Municipal - 6,417 6,417 - - Consumer 79 - 15 94 21,399 21,493 - 15 Total $ 1,376 $ 1,258 $ 2,593 $ 5,227 $ 340,050 $ 345,277 $ - $ 3,777 December 31, 2015: Real estate: Residential $ - $ 1,062 $ 594 $ 1,656 $ 136,972 $ 138,628 $ - $ 1,086 Commercial - - 1,668 1,668 60,450 62,118 - 2,285 Municipal - 8,629 8,629 - - Construction and land development - 10,070 10,070 - - Home equity 35 84 178 297 47,384 47,681 - 340 Commercial and industrial - - 363 363 34,942 35,305 - 363 Municipal - 3,610 3,610 - - Consumer 47 7 5 59 19,291 19,350 - 5 Total $ 82 $ 1,153 $ 2,808 $ 4,043 $ 321,348 $ 325,391 $ - $ 4,079 -22- Information about loans that meet the definition of an impaired loan in ASC 310-10-35 is as follows as of and for the three months ended March 31, 2016 and the year ended December 31, 2015: Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized (In Thousands) March 31, 2016: With no related allowance recorded: Real Estate: Residential $ - $ - $ - $ - $ - Commercial 2,247 2,247 - 2,276 19 Construction and land development - Home equity - Commercial and industrial - Total impaired with no related allowance $ 2,247 $ 2,247 $ - $ 2,276 $ 19 With an allowance recorded: Real Estate: Residential $ - $ - $ - $ - $ - Commercial - Construction and land development - Home equity - Commercial and industrial 342 342 2 356 - Total impaired with an allowance recorded $ 342 $ 342 $ 2 $ 356 $ - Total Real Estate: Residential $ - $ - $ - $ - $ - Commercial 2,247 2,247 - 2,276 19 Construction and land development - Home equity - Commercial and industrial 342 342 2 356 - Total impaired loans $ 2,589 $ 2,589 $ 2 $ 2,632 $ 19 December 31, 2015: With no related allowance recorded: Real Estate: Residential $ - $ - $ - $ - $ - Commercial 2,285 2,285 - 2,358 77 Construction and land development - Home equity - Commercial and industrial - Total impaired with no related allowance $ 2,285 $ 2,285 $ - $ 2,358 $ 77 With an allowance recorded: Real Estate: Residential $ - $ - $ - $ - $ - Commercial - Construction and land development - Home equity - Commercial and industrial 363 363 2 404 - Total impaired with an allowance recorded $ 363 $ 363 $ 2 $ 404 $ - Total Real Estate: Residential $ - $ - $ - $ - $ - Commercial 2,285 2,285 - 2,358 77 Construction and land development - Home equity - Commercial and industrial 363 363 2 404 - Total impaired loans $ 2,648 $ 2,648 $ 2 $ 2,762 $ 77 -23- The Bank’s TDRs are determined by management. TDRs may include all accrued interest, late charges, title and recording fees, and attorneys’ fees being added back to the pre-modification balance. In addition, rates and terms of the loans may have changed. There were no loans modified as a troubled debt restructuring during the three months ended March 31, 2016. There was one commercial loan that was modified as a troubled debt restructuring during the year ended December 31, 2015. The loan, with a recorded investment of $363 thousand at December 31, 2015, had its payment temporarily reduced as part of the modification. The loan was individually evaluated for impairment as of December 31, 2015 and it was determined that a $2 thousand specific allowance was required. The loan was in non-accrual status at March 31, 2016 and December 31, 2015. As of March 31, 2016, there were no foreclosed residential real estate properties held by the Company. There were no consumer mortgage loans collateralized by residential real estate property that were in the process of foreclosure according to local requirements of the applicable jurisdiction at March 31, 2016. The balance of mortgage servicing rights included in other assets at March 31, 2016 and December 31, 2015 was $1.81 million and $2.04 million, respectively. Mortgage servicing rights of $163 thousand and $180 thousand were capitalized for the three months ended March 31, 2016 and March 31, 2015, respectively. Amortization of mortgage servicing rights was $166 thousand and $150 thousand for the three months ended March 31, 2016 and March 31, 2015, respectively. The fair value of these rights was $1.81 million and $2.72 million as of March 31, 2016 and December 31, 2015, respectively. Mortgage loans serviced for others were not included in the accompanying consolidated balance sheets. The unpaid principal balances of mortgage loans serviced for others were $245.7 million and $255.2 million as of March 31, 2016 and December 31, 2015, respectively. NOTE 8 – SECURITIES SOLD UNDER AGREEMENTS TO REPURCHASE Securities sold under agreements to repurchase consist of funds borrowed from customers on a short-term basis secured by portions of the Company's investment portfolio. The securities which were sold have been accounted for not as sales but as borrowings. The securities consisted of debt securities issued by the U.S. Treasury and other U.S. government sponsored enterprises, corporations and agencies and states and municipalities. The securities were held in safekeeping by Morgan Stanley, under the control of the Company. The purchasers have agreed to sell to the Company substantially identical securities at the maturity of the agreements. The agreements generally mature within three months from date of issue. NOTE 9 – OTHER COMPREHENSIVE INCOME The following tables present the reclassification disclosure for the three months ended March 31, 2016 and 2015: Three Months Ended March 31, Three months ended: ( In Thousands) Net change in unrealized holding gain on securities available-for-sale $ 966 $ 568 Reclassification adjustment for realized gains in net income (1) ) ) Other comprehensive income, before tax 919 525 Income tax expense ) ) Other comprehensive income, net of tax $ 605 $ 348 (1) Reclassification adjustments are comprised of realized security gains and losses. The gains and losses have been reclassified out of accumulated other comprehensive income and have affected certain lines in the consolidated statements of income as follows: the pre-tax amount is included in gain on sales of available-for-sale securities, net, the tax expense amount is included in income tax (benefit) provision and the after tax amount is included in net income. -24- I tem 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements contained in this Quarterly Report on Form 10-Q that are not historical facts may constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and are intended to be covered by the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These statements, which are based on certain assumptions and describe the Company’s future plans, strategies and expectations, can generally be identified by the use of words such as “may,” “will,” “should,” “could,” “would,” “plan,” “believe,” “expect,” “anticipate,” “intend,” “estimate” or words of similar meaning. These forward-looking statements include statements relating to the Company’s anticipated future financial performance, projected growth, and management’s long-term performance goals, as well as statements relating to the anticipated effects on results of operations and financial condition from developments or events and the Company’s business and growth strategies. These forward-looking statements are subject to significant risks, assumptions and uncertainties, and could be affected by many factors. The following list, which is not intended to be an all-encompassing list of risks and uncertainties affecting the Company, summarizes several factors that could cause the Company’s actual results to differ materially from those anticipated or expected in these forward-looking statements: ● economic conditions (both generally and in the Company’s markets) may be less favorable than expected, resulting in, among other things, a continued deterioration in credit quality, a further reduction in demand for credit and/or a further decline in real estate values; ● a general decline in the real estate and lending markets may negatively affect the Company’s financial results; ● inaccuracies in management’s assumptions used in calculating the appropriate amount to be placed into the Company’s allowance for loan losses; ● In April 2016, the FASB voted to proceed with the proposed standard on accounting for credit losses. The standard would replace multiple existing impairment models, including replacing an “incurred loss” model for loans with an “expected loss” model. The FASB has recently announced announced that the standard will be effective for public compies that are SEC filers, such as the Company, for fiscal years beginning after December 15, 2019 (and interim periods within those fiscal years), and final guidance is expected to be issued in the second quarter of 2016. The final standard may have a material impact on the Company’s retained earnings in the period of adoption. ● restrictions or conditions imposed by regulators on the Company’s operations may make it more difficult for the Company to achieve its goals; ● legislative and regulatory changes (including the impact of the Dodd-Frank Wall Street Reform and Consumer Protection Act and related regulations) subject the Company to additional regulatory oversight which may result in increased compliance costs and/or require the Company to change its business model; ● changes in accounting standards and compliance requirements may adversely affect the businesses in which the Company is engaged; ● competitive pressures among depository and other financial institutions may increase significantly; ● changes in the interest rate environment may reduce margins or the volumes or values of the loans the Company makes; ● competitors may have greater financial resources and develop products that enable those competitors to compete more successfully than the Company can; ● the Company’s ability to attract and retain key personnel can be affected by the increased competition for experienced employees in the banking industry; ● adverse changes may occur in the equity markets; ● war or terrorist activities may cause deterioration in the economy or cause instability in credit markets; and ● economic, governmental or other factors may prevent the projected population and residential and commercial growth in the markets in which the Company operates. -25- Because of these and a wide variety of other uncertainties, many of which are beyond the Company’s control, the Company’s actual future results may be materially different from the results indicated by these forward-looking statements. Forward-looking statements speak only as of the date on which they are made. The Company does not undertake any obligation to update any forward-looking statement to reflect circumstances or events that occur after the date the forward-looking statements are made. General Management’s Discussion and Analysis of Financial Condition and Results of Operations is designed to provide a better understanding of the significant changes and trends related to the Company’s financial condition, results of operations, liquidity and capital resources. The discussion should be read in conjunction with the consolidated financial statements of the Company for the three months ended March 31, 2016 . All adjustments which, in the opinion of management, are necessary in order to make the consolidated financial statements for the three months ended March 31, 2016 not misleading have been made. The Company’s only business is its investment in The Simsbury Bank & Trust Company, Inc. (the “Bank”), which is a community-oriented financial institution providing a variety of banking and investment services. The Bank offers a full range of banking services, including commercial loans, real estate term loans, construction loans, SBA loans and a variety of consumer loans; checking, savings, certificates of deposit and money market deposit accounts; and safe deposit and other customary non-deposit banking services to consumers and businesses in north central Connecticut. Through a network of loan originators, the Bank also offers residential 1-4 family mortgages throughout southern New England. The Bank’s main office and its corporate offices are located in the town of Simsbury, Connecticut. The Bank has branch offices in the towns of Granby, Avon, and Bloomfield, Connecticut. The Bank also maintains mortgage centers in Glastonbury, Connecticut, Warwick, Rhode Island, Mattapoisett, Massachusetts, and Mansfield, Massachusetts. Services to the Bank’s customers are also provided through SBT Online Internet banking. The Bank’s customer base consists primarily of individual customers and small businesses in north central Connecticut. On July 10, 2015, the Bank filed applications with the Connecticut Department of Banking and the Federal Deposit Insurance Corporation to open a full service branch at 1232 Farmington Avenue in West Hartford, Connecticut. The Bank received regulatory approval from the Connecticut Department of Banking and the FDIC to open this new branch office in West Hartford, Connecticut and the branch opened to the public in April 2016. The Bank offers investment products and services to customers through SBT Investment Services, Inc., a wholly-owned subsidiary of the Bank, and its affiliation with the securities broker/dealer, LPL Financial LLC. Disclosure of the Company’s significant accounting policies is included in Note 2 to the consolidated financial statements of the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. Some of these policies are particularly sensitive, requiring significant judgments, estimates and assumptions to be made by management. One of these significant policies relates to the provision for loan losses. See the heading “Provision for Loan Losses” below for further details about the Bank’s current provision. Overview For the three months ended March 31, 2016, net income amounted to $206 thousand, or $0.15 per diluted share. This compares to net income of $343 thousand, or $0.36 per diluted share, for the three months ended March 31, 2015. Total assets as of March 31, 2016 were $450 million compared to $445 million as of December 31, 2015. Key financial highlights for the three months ended March 31, 2016 compared to the three months ended March 31, 2015 include total asset growth since March 31, 2015 of $44.6 million or 11%, and net loan growth of $54.3 million or 18.7% over the last 12 months. Deposits increased in the same 12 months by $23 million primarily due to a $15.3 million increase in demand deposits and a $12.1 million increase in savings and NOW accounts, which were partially offset by a $4.8 million decrease in time deposits. Net loan growth for the three months ended March 31, 2016 was $20.0 million or 6.2%. Net deposit growth for the three months ended March 31, 2016 was $10.6 million or 2.8%. -26- For the first quarter of 2016, the Company’s earnings per share was $0.15, a decrease of $0.21 in basic and diluted earnings per share compared to $0.36 for the first quarter of 2015. Non-accrual loans increased to $3.8 million as of March 31, 2016, which was 1.1% of total loans as of such date, from $2.1 million or 0.7% of total loans a year ago. Total non-accrual and delinquent loans increased to 1.8% of total loans outstanding as of March 31, 2016 from 1.1% of total loans outstanding as of March 31, 2015. The Company’s allowance for loan losses was 0.91% of total loans at March 31, 2016. Total deposits as of March 31, 2016 were $383 million, an increase of $22 million or 6.1% from deposits of $361 million a year ago. At March 31, 2016, 32% of total deposits were in non-interest bearing demand accounts, 53% were in low-cost savings and NOW accounts, and 15% were in time deposits. At March 31, 2016, the Company had approximately 20,819 deposit accounts compared to 21,681 deposit accounts at March 31, 2015. At March 31, 2016, total gross loans were $345 million compared to $291 million a year ago. Commercial loans grew by $45.8 million or 50.0%, residential mortgage loans decreased by $2.7 million or 1.9%, and consumer loans grew by $6.1 million or 9.9% primarily due to an increase in purchased auto loans. Total revenues, consisting of net interest and dividend income plus noninterest income, were $3.6 million in the first quarter of 2016 compared to $3.4 million a year ago due to an increase in interest income on loans of $434 thousand and an increase in service charges and fees revenue of $69 thousand, which were partially offset by a reduction of $143 thousand in mortgage banking activities. The reduction of mortgage banking activities income is related to a $193 thousand impairment charge on the mortgage servicing rights asset due to declines in market interest rates and related increase in implied prepayment rates. The Company’s year-to-date 2016 taxable-equivalent net interest margin (taxable-equivalent net interest and dividend income divided by average earning assets) was 3.06% for the first quarter of 2016 as compared to 3.05% for the comparable 2015 period. The Company’s yield on earning assets increased 8 basis point to 3.34% while the cost of funds increased 12 basis points to 0.41% for the three months ended March 31, 2016 compared to the same period of 2015. The increase in cost of funds is primarily related to the subordinated debt issued by the Company in 2015. Total noninterest expenses for the first quarter of 2016 were $3.3 million, an increase of $349 thousand from the corresponding 2015 period primarily due to increases of $250 thousand in salary and employee benefits, $43 thousand in correspondent bank charges, and a $69 thousand increase in data processing costs. These increases were partially offset by decreases in professional fees of $21 thousand and a decrease in FDIC assessment of $16 thousand. Capital levels for the Bank on March 31, 2016 were above those required to meet the regulatory “well-capitalized” designation. Capital Ratios 3/31/2016 The Simsbury Bank and Trust Company, Inc. Regulatory Standard for Well-Capitalized Tier 1 Leverage Capital Ratio 8.18% 5.00% Tier 1 Risk-Based Capital Ratio 12.39% 8.00% Common Equity Tier 1 Risk-Based Capital Ratio 12.39% 6.50% Total Risk-Based Capital Ratio 13.46% 10.00% At March 31, 2016, the capital ratios of the Bank exceeded the minimum Basel III capital requirements. Management believes that the Bank’s capital levels will remain characterized as “well-capitalized” under the new rules. It is management’s goal to monitor and maintain adequate capital levels to continue to support asset growth, the expansion of the Bank and to continue its status as a well- capitalized institution. The Bank’s capital requirements are fully described in the “Capital Requirements” section under the heading “Financial Condition” in this Form 10-Q. -27- Results of Operations Net Interest Income and Net Interest Margin The Company’s earnings depend largely upon the difference between the income received from its loan portfolio and investment securities and the interest paid on its liabilities, including interest paid on deposits and borrowings. This difference is “net interest income.” The net interest income, when expressed as a percentage of average total interest-earning assets, is referred to as the net yield on interest-earning assets. The Company’s net interest income is affected by the change in the level and the mix of interest-earning assets and interest-bearing liabilities, referred to as volume changes. The Company’s net yield on interest-earning assets is also affected by changes in yields earned on assets and rates paid on liabilities, referred to as rate changes. Interest rates charged on the Company’s loans are affected principally by the demand for such loans, the supply of money available for lending purposes and competitive factors. These factors are in turn affected by general economic conditions and other factors beyond the Company’s control, such as federal economic policies, the general supply of money in the economy, legislative tax policies, governmental budgetary matters and the actions of the Federal Reserve Bank. On a tax equivalent basis, net interest and dividend income after provision for loan losses plus noninterest income was $3.6 million for the quarter ended March 31, 2016, compared to $3.4 million for the quarter ended March 31, 2015. The Company’s net interest margin, defined as the ratio of taxable equivalent net interest and dividend income to interest-earning assets or net yield on earning assets, increased to 3.06% for the quarter ended March 31, 2016 from 3.05% for the quarter ended March 31, 2015. The Company’s net interest spread, defined as the difference between the yield on earning assets and the cost of deposits and borrowings, decreased to 2.93% for the quarter ended March 31, 2016 from 2.97% for the quarter ended March 31, 2015. The Company’s cost of deposits and borrowings increased to 0.41% for the first quarter ended March 31, 2016 from 0.29% for the first quarter ended March 31, 2015. The following tables summarize the Company’s daily average balances, interest, average yields and net interest margin on a tax-equivalent basis: Three months ended March 31, (In thousands) Average Balance Interest Yield/Rate Average Balance Interest Yield/Rate Interest earning assets: Federal funds sold & overnight deposits $ 12,165 $ 18 % $ 9,434 $ 7 % Certificates of deposit 1,338 5 % - - - Investments 74,403 427 % 84,830 478 % Mortgage loans 141,968 1,245 % 141,262 1,260 % Commercial loans 129,307 1,373 % 88,939 925 % Consumer loans 66,968 490 % 62,141 478 % Total loans 338,243 3,108 % 292,342 2,662 % Total interest-earning assets $ 426,149 $ 3,558 % $ 386,606 $ 3,148 % Interest on interest-bearing liabilities: NOW deposits $ 41,283 9 % $ 39,909 8 % Savings deposits 159,673 58 % 153,188 68 % Certificates of deposit 56,352 92 % 60,168 109 % Total deposits 257,308 159 % 253,265 185 % Securities sold under agreements to repurchase 1,915 1 % 3,584 1 % Subordinated debt 7,227 107 % - - - FHLB advances 25,857 32 % 13,447 8 % Total interest-bearing liabilities $ 292,307 $ 299 % $ 270,296 $ 194 % Tax-equivalent net interest income $ 3,259 $ 2,954 Less: tax equivalent adjustments ) ) Net Interest Income $ 3,189 $ 2,888 Net Interest Spread % % Net Interest Margin % % -28- The table below describes the extent to which changes in interest rates and changes in the volume of interest-earning assets and interest-bearing liabilities have impacted interest income and interest expense during the periods indicated. Information is provided in each category with respect to the impact attributable to changes in volume (change in volume multiplied by prior rate), changes attributable to rates (change in rates multiplied by prior volume), and the total net change. The change attributable to the combined impact of volume and rate has been allocated proportionately to the change due to volume and the change due to rate. Three months ended March 31 , 2016 vs. 2015 Increase (decrease) due to: Rate Volume Total Interest on interest-bearing assets: Federal funds sold & overnight deposits $ 7 $ 4 $ 11 Certificates of deposit - 5 5 Investments 9 ) ) Mortgage loans ) 6 ) Commercial loans 19 429 448 Consumer loans ) 35 12 Total Interest Income (9 ) 419 410 Interest on interest-bearing liabilities: NOW deposits 1 - 1 Savings deposits ) 3 ) Certificates of deposit ) (7 ) ) Securities sold under agreements to repurchase 1 (1 ) - Subordinated debt - 107 107 FHLB advances 9 15 24 Total Interest Expense ) 117 105 Net change in net interest income $ 3 $ 302 $ 305 Provision for Loan Losses The provision for loan losses is charged to earnings to bring the total allowance for loan losses to a level deemed appropriate by management based on such factors as historical experience, the volume and type of lending conducted by the Company, the amount of non-performing loans, regulatory policies, generally accepted accounting principles, general economic conditions, and other factors related to the collectability of loans in the Company’s portfolio. Each month, the Company reviews the allowance for loan losses and makes additional provisions to the allowance, as determined by the Company’s guidelines. The total allowance for loan losses at March 31, 2016 was $3.2 million or 0.91% of outstanding loans compared to $2.8 million or 0.96% of outstanding loans as of March 31, 2015. The Company did not charge off any loans in the first quarter of 2016 and charged off two loans in the first quarter of 2015 totaling $13 thousand. During the first quarter of 2016, the Company had four recoveries totaling $1 thousand compared to four recoveries totaling $1 thousand for the first quarter of 2015. The Company believes the allowance for loan losses is appropriate. Non interest Income and Non i nterest Expense Total noninterest income (which is derived mainly from service and overdraft charges) for the three months ended March 31, 2016 was $459 thousand compared to $530 thousand for the same period in the prior year. The decrease was mainly due to a decrease in mortgage banking activities in the amount of $143 thousand, which was partially offset by a $69 thousand increase in service charges and fees. Revenue from mortgage banking activities declined primarily due to an impairment charge of $193 thousand on the servicing asset relating to prepayment assumptions in the loans serviced-for-others portfolio as interest rates remained at historic lows in the first quarter of 2016. Total noninterest expense for the three months ended March 31, 2016 was $3.3 million compared to $3.0 million for the same period in the prior year. The ratio of annualized operating expenses to average assets was 3.0% for the first quarter of 2016 compared to 2.9% for the first quarter of 2015. Salaries and employee benefits comprised approximately 55% of total noninterest expense for the three months ended March 31, 2016, compared to 53% of total noninterest expense for the same period in the prior year. Other major categories included occupancy expenses, which comprised approximately 11% of noninterest expense for the three months ended March 31, 2016 compared to 13% for the three months ended March 31, 2015 and data processing fees, which comprised 6.4% of noninterest expense for the first quarter of 2016 compared to 4.9% of noninterest expenses for the same period in 2015. Advertising and promotions and equipment expenses each remained relatively constant in the 3% to 3.5% range for the three months ended March 31, 2016 and 2015. -29- Income Taxes The effective income tax rate for the three months ended March 31, 2016 and 2015 was (3.51%) and 14.0%, respectively. The Company realized a tax benefit in the first quarter of 2016 as the core earnings were lower in relation to tax exempt income, thereby creating a tax benefit. Due to the creation on January 1, 2011 of a Passive Investment Company (“PIC”) under Connecticut tax legislation for the purpose of holding certain mortgage loans, the Company will no longer incur state income tax liability except for the minimum tax since the PIC’s earnings, net of certain allocated expenses, are exempt from Connecticut state income tax as long as the PIC meets certain ongoing qualifications. Financial Condition Investment Portfolio The fair value of investments in available-for-sale securities as of March 31, 2016 was $72.9 million, which is 0.86% above amortized cost, compared to $71.5 million, which was 0.39% below amortized cost as of December 31, 2015. The Company has the intent and ability to hold debt securities until maturity, or for the foreseeable future if classified as available-for-sale. Management periodically reviews all investment securities with significant declines in fair value for potential other-than-temporary impairment pursuant to the guidance in ASC 320-10, “Investments – Debt and Equity Securities.” ASC 320-10 addresses the determination as to when an investment is considered impaired, whether the impairment is other-than-temporary, and the measurement of an impairment loss. Management evaluates the Company’s investment portfolio on an ongoing basis. As of March 31, 2016, there were $225 thousand in investment securities in the investment portfolio that management determined to be other-than-temporarily impaired. In order to maintain a reserve of readily sellable assets to meet the Company’s liquidity and loan requirements, the Company purchases debt securities and other investments. Sales of “federal funds” (short-term loans to other banks) are regularly utilized. Placement of funds in certificates of deposit with other financial institutions may be made as alternative investments pending utilization of funds for loans or other purposes. Securities may be pledged to meet regulatory requirements imposed as a condition to receipt of deposits of public funds and repurchase agreements. At March 31, 2016, the Company had 32 securities with a carrying value totaling $13.8 million pledged for such purposes. At December 31, 2015, the Company had 33 securities with a carrying value totaling $14.3 million pledged for such purposes. As of March 31, 2016 and December 31, 2015, the Company’s investment portfolio consisted of U.S. government and agency securities, state and municipal securities, mortgage-backed securities and one SBA loan pool. The Company’s policy is to stagger the maturities of its investment securities to meet overall liquidity requirements of the Company . Loan Portfolio The Company’s loan portfolio as of the end of the first quarter of 2016 was comprised of approximately 60% mortgage and consumer loans and 40% commercial loans. The Company does not have any concentrations in its loan portfolio by industry or group of industries. There were approximately $140 million of gross residential mortgage loans as of March 31, 2016, which is consistent with the total at December 31, 2015. The Company sold sixty-five (65) loans during the three months ended March 31, 2016 with an aggregate principal balance of $14.3 million, which resulted in an aggregate gain on sales of these loans of $241 thousand. The Company is an approved originator of loans that can be sold to the Federal Home Loan Mortgage Corporation and the Federal Home Loan Bank. -30- At March 31, 2016, the Company had consumer loan balances of approximately $21.5 million, representing an 11.1% increase from the consumer loan balances at December 31, 2015. As of March 31, 2016, the Company had approximately $19.9 million in consumer auto loans purchased from BCI Financial Corp. (“BCI”) on its books compared to approximately $17.9 million in auto loans purchased from BCI on its books as of December 31, 2015. The Company has an agreement with BCI pursuant to which the Company purchases auto loans from BCI. As part of the agreement, BCI services the loans for the Company. The March 31, 2016 gross loan balance for municipal and commercial real estate loans, including construction loans, was $89.5 million, a 10.7% increase from the gross loan balance for municipal and commercial real estate loans at December 31, 2015. The Company’s commercial loans are made to borrowers for the purpose of providing working capital, financing the purchase of equipment, or financing other business purposes. Such loans include loans with maturities ranging from thirty days to one year and “term loans,” which are loans with maturities normally ranging from one year to twenty-five years. Short-term business loans are generally intended to finance current transactions and typically provide for periodic principal payments, with interest payable monthly. Term loans normally provide for fixed or floating interest rates, with monthly payments of both principal and interest. The Company’s construction loans are primarily interim loans made by the Company to finance the construction of commercial and single-family residential property. These loans are typically short-term. The Company generally pre-qualifies construction loan borrowers for permanent “take-out” financing as a condition to making the construction loan. The Company will also occasionally make loans for speculative housing construction or for acquisition and development of raw land. The Company’s other real estate loans consist primarily of loans originated based on the borrower’s cash flow and which are secured by deeds of trust on commercial and residential property to provide another source of repayment in the event of default. It is the Company’s policy to restrict real estate loans without credit enhancement to no more than 80% of the lower of the appraised value or the purchase price of the property, depending on the type of property and its utilization. The Company offers both fixed and floating rate loans. Maturities on such loans typically range from five to thirty years. The Company has been designated as an approved SBA lender. The Company’s SBA loans are categorized as commercial or real estate, depending on the underlying collateral. In addition, the Company has been approved as an originator of loans that can be sold to the Federal Home Loan Mortgage Corporation. The Bank is subject to certain lending limits. With certain exceptions, the Bank is permitted under applicable law to make related extensions of credit to any single borrowing entity of up to 15% of the Bank’s capital and reserves. Credit equaling an additional 10% of the Bank’s capital and reserves may be extended if the credit is fully secured by limited types of qualified collateral. As of March 31, 2016, the Bank’s lending limits were $6.0 million and $10.0 million, respectively. As of December 31, 2015, these lending limits were $5.9 million and $9.8 million, respectively. The Bank sells participations in its loans when necessary to stay within lending limits. Interest on performing loans is accrued and taken into income daily. Loans over 90 days past due are deemed non-performing and are placed on non-accrual status. Interest received on non-accrual loans is credited to income only upon receipt and, in certain circumstances, may be applied to principal until the loan has been repaid in full, at which time the interest received is credited to income. The Company had 17 nonaccrual loans at March 31, 2016 with an aggregate balance of $3.8 million compared to 19 non-accrual loans at December 31, 2015 with an aggregate balance of $4.1 million. When appropriate or necessary to protect the Company’s interests, real estate pledged as collateral on a loan may be taken by the Company through foreclosure or a deed in lieu of foreclosure. Real estate property acquired in this manner by the Company is known as “other real estate owned” (“OREO”) and is carried on the books of the Company as an asset at the fair value less estimated costs to sell. The Company had no OREO properties at March 31, 2016. A loan whose terms have been modified due to financial difficulties of a borrower is reported as a troubled debt restructuring (“TDR”). All TDRs are placed on non-accrual status until the loan qualifies for return to accrual status. Loans qualify for return to accrual status once borrowers have demonstrated performance with the restructured terms of the loan agreement for a minimum of six months. Non-payment of loans is an inherent risk in the banking business. That risk varies with the type and purpose of the loan, the collateral which is utilized to secure payment and, ultimately, the creditworthiness of the borrower. In order to minimize this credit risk, the Company requires that all loans be approved by at least two officers, one of whom must be an executive officer. Commercial loans greater than $500 thousand, as well as other loans in certain circumstances, must be approved by the Loan Committee of the Company’s Board of Directors. -31- The Company has an internal review process to verify credit quality and risk classifications. In addition, the Company also maintains a program of annual review of certain new and renewed loans by an outside loan review consultant. Loans are graded from “pass” to “loss” depending on credit quality, with “pass” representing loans that are fully satisfactory as additions to the Company’s portfolio. These are loans which involve a degree of risk that is not unwarranted given the favorable aspects of the credit and which exhibit both primary and secondary sources of repayment. Classified loans identified in the review process are added to the Company’s internal watch list and an allowance for credit losses is established for such loans, if appropriate. Additionally, the Bank is examined regularly by the Federal Deposit Insurance Corporation and the State of Connecticut Department of Banking, at which times a further review of loans is conducted. The Company had criticized and classified loans with an aggregate outstanding balance of $12.8 million as of March 31, 2016, compared to $9.2 million as of December 31, 2015. The Company had no exposure to sub-prime loans in its loan portfolio as of March 31, 2016 and December 31, 2015. The Company’s allowance for loan losses was 0.91% of outstanding loans as of March 31, 2016. The Company maintains an allowance for loan losses to provide for potential losses in the loan portfolio. Additions to the allowance are made by charges to operating expenses in the form of a provision for loan losses. All loans that are judged to be uncollectible are charged against the allowance, while all recoveries are credited to the allowance. Management conducts a critical evaluation of the loan portfolio monthly. This evaluation includes an assessment of the following factors: the results of the Company’s internal loan review, any external loan review and any regulatory examination, loan loss experience, estimated potential loss exposure on each credit, concentrations of credit, value of collateral, any known impairment in the borrower’s ability to repay, qualitative risk factors, and present and prospective economic conditions. Deposits Deposits are the Company’s primary source of funds. At March 31, 2016, the Company had a deposit mix of 44% checking, 42% savings and 14% certificates of deposit. The Company’s net interest income is enhanced by its percentage of non-interest-bearing deposits. As of December 31, 2015, the deposit mix was 48% checking, 37% savings, and 15% certificates of deposit . At March 31, 2016, 32% of the total deposits of $383 million were non-interest-bearing compared to 36% of the Company’s total deposits of $373 million that were non-interest-bearing at December 31, 2015. As of March 31, 2016 and December 31, 2015, the Company had $61.5 million and $43.8 million, respectively, in deposits from public sources. The Company’s deposits are obtained from a cross-section of the communities it serves. No material portion of the Company’s deposits has been obtained from or is dependent upon any one person or industry. The Company’s business is not seasonal in nature. The Company accepts deposits in excess of $250 thousand from customers. Those deposits are priced to remain competitive. Through the Promontory Interfinancial Network LLC’s Certificate of Deposit Account Registry Service (“CDARS”) program, the Bank had brokered deposits of $1.8 million as of March 31, 2016 compared to $1.5 million as of December 31, 2015. Borrowings As of March 31, 2016, the Company had $26.0 million in borrowings from the Federal Home Loan Bank of Boston (FHLBB) on its balance sheet compared to $31.5 million in borrowings outstanding as of December 31, 2015. The Company is not dependent upon funds from sources outside the United States and has not made any loans to a foreign entity. Liquidity and Asset-Liability Management Liquidity management for banks requires that funds always be available to pay any anticipated deposit withdrawals and maturing financial obligations promptly and fully in accordance with their terms. The balance of the funds required is generally provided by payments on loans, sale of loans, liquidation of assets, borrowings, and the acquisition of additional deposit liabilities. One method the bank utilizes for acquiring additional liabilities is through the acceptance of “brokered deposits” (defined to include not only deposits received through deposit brokers but also deposits bearing interest in excess of 75 basis points over market rates), typically attracting large certificates of deposit at high interest rates. The Company is a member of Promontory Interfinancial Network LLC’s Certificate of Deposit Account Registry Service (“CDARS”). This allows the Company to offer its customers FDIC insurance on deposits in excess of $250 thousand, which reflects the deposit insurance limits currently in effect, by placing the deposits in the CDARS network. Accounts placed in this manner are considered brokered deposits. As of March 31, 2016, the Company had $1.8 million of deposits in the CDARS network compared to $1.5 million of deposits in the CDARS network as of December 31, 2015. -32- Liquidity of a financial institution, such as a bank, is measured based on its ability to have liquid assets sufficient to meet its short-term obligations. The net sum of liquid assets less anticipated current obligations represents the basic liquidity surplus of the Company. The Company maintains a portion of its funds in cash deposits in other banks, federal funds sold, and available-for-sale securities to meet its obligations for anticipated depositors’ demands in the near future. As of March 31, 2016, the Company held $6.7 million in cash and cash equivalents and CDs, net of required FRB reserves of $7.3 million, and $59.1 million in available-for-sale securities, net of pledged investments of $13.8 million, for total liquid assets of $65.8 million. As of December 31, 2015, the Company held $24.4 million in cash and cash equivalents and CD’s, net of required FRB reserves of $5.7 million, and $57.2 million in available-for-sale securities, net of pledged investments of $14.3 million, for total liquid assets of $81.6 million. As of March 31, 2016, the Company’s anticipated short-term liability obligations were $74.2 million, which resulted in a basic liquidity deficit of $8.4 million that represented 1.9% of total assets. As of December 31, 2015, the Company’s anticipated short-term liability obligations were $75.8 million, which resulted in a basic liquidity surplus of $5.8 million that represented 1.3% of total assets. The careful planning of asset and liability maturities and the matching of interest rates to correspond with this matching of maturities is an integral part of the active management of an institution’s net yield. To the extent maturities of assets and liabilities do not match in a changing interest rate environment, net yields may be affected. Even with perfectly matched repricing of assets and liabilities, risks remain in the form of prepayment of assets, timing lags in adjusting certain assets and liabilities that have varying sensitivities to market interest rates and basis risk. In its overall attempt to match assets and liabilities, management takes into account rates and maturities offered in connection with its certificates of deposit and provides for the extension of variable rate loans to borrowers. The Company has generally been able to control its exposure to changing interest rates by maintaining floating interest rate loans, shorter term investments, and a majority of its certificates of deposit with relatively short maturities. The Executive Committee of the Company’s Board of Directors meets at least quarterly to monitor the Company’s investments and liquidity needs and oversee its asset-liability management. In between meetings of the Executive Committee, the Company’s management oversees the Bank’s liquidity. Capital Requirements The Bank is subject to various regulatory capital requirements administered by the federal banking agencies. Failure to meet minimum capital requirements can initiate certain mandatory and possibly additional discretionary actions by regulators that, if undertaken, could have a direct material effect on the Bank’s financial statements. Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Bank must meet specific capital guidelines that involve quantitative measures of the Bank’s assets, liabilities, and certain off-balance sheet items as calculated under regulatory accounting practices. The Banks’s capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings and other factors. Effective January 1, 2015 (with a phase-in period of two to four years for certain components), the Bank became subject to new capital regulations adopted by the Board of Governors of the Federal Reserve System (“FRB”) and the FDIC, which implement the Basel III regulatory capital reforms and the changes required by the Dodd-Frank Act. The new regulations require a new common equity Tier 1 (“CET1”) capital ratio of 4.5%, increase the minimum Tier 1 capital to risk-weighted assets ratio to 6.0% from 4.0%, require a minimum total capital to risk-weighted assets ratio of 8.0% and require a minimum Tier 1 leverage ratio of 4.0%. CET1 generally consists of common stock and retained earnings, subject to applicable adjustments and deductions. Under new prompt corrective action regulations, in order to be considered “well capitalized,” the Bank must maintain a CET1 capital ratio of 6.5% (new) and a Tier 1 ratio of 8.0% (increased from 6.0%), a total risk based capital ratio of 10% (unchanged) and a Tier 1 leverage ratio of 5.0% (unchanged). In addition, the regulations establish a capital conservation buffer above the required capital ratios that phases in beginning January 1, 2016 at 0.625% of risk-weighted assets and increases each year by 0.625% until it is fully phased in at 2.5% effective January 1, 2019. Beginning January 1, 2016, failure to maintain the capital conservation buffer will limit the ability of the Bank and the Company to pay dividends, repurchase shares or pay discretionary bonuses. The new regulations implemented changes to what constitutes regulatory capital. Certain instruments no longer constitute qualifying capital, subject to phase-out periods. In addition, Tier 2 capital is no longer limited to the amount of Tier 1 capital included in total capital. Mortgage servicing rights, certain deferred tax assets and investments in unconsolidated subsidiaries over designated percentages of CET1 will be deducted from capital. The Bank has elected to permanently opt-out of the inclusion of accumulated other comprehensive income in capital calculations, as permitted by the regulations. This opt-out reduces the impact of market volatility on the Bank’s regulatory capital ratios. -33- The new regulations also changed the risk weights of certain assets, including an increase in the risk weight of certain high volatility commercial real estate acquisition, development and construction loans and non-residential mortgage loans that are 90 days past due or on non-accrual status to 150% from 100%, a credit conversion factor for the unused portion of commitments with maturities of less than one year that are not cancellable to 20% from 0%, an increase in the risk weight for mortgage servicing rights and deferred tax assets that are not deducted from capital to 250% from 100%, and an increase in the risk weight for equity exposures to 600% from 100%. As of March 31, 2016 (unaudited) and December 31, 2015, the most recent notification from the FDIC categorized the Bank as well capitalized under the regulatory framework for prompt corrective action. There are no conditions or events since that notification that management believes have changed the institution’s category. Inflation and Deflation The impact of changes in the general price level of goods or services on financial institutions, either through inflation or deflation, may differ significantly from the impact exerted on other companies. Banks, as financial intermediaries, have numerous assets and liabilities whose values are affected by both inflation and deflation. This is especially true for companies, such as a bank, with a high percentage of interest-rate-sensitive assets and liabilities. Banks seek to reduce the impact of inflation or deflation, and the coincident increase or decrease in interest rates, by managing their interest-rate-sensitivity gap. The Company attempts to manage its interest-rate-sensitivity gap and to structure its mix of financial instruments so as to minimize the potential adverse effects inflation or deflation may have on its net interest income and, therefore, its earnings and capital. Based on the Company’s interest-rate-sensitivity position, the Company may be adversely affected by changes in interest rates in the short term. As such, management of the money supply and interest rates by the Federal Reserve to control the general price level of goods or services has an indirect impact on the earnings of the Company. Also, changes in interest rates may have a corresponding impact on the ability of borrowers to repay loans made by the Company. Off Balance Sheet Arrangements As of March 31, 2016, the Company had in place mandatory commitments to sell approximately $9.8 million of loans secured by 1-to-4 family residential properties to the Federal Home Loan Mortgage Corporation (Freddie Mac). As of December 31, 2015, the Company had in place mandatory commitments to sell approximately $4.4 million of loans secured by 1-to-4 family residential properties to Freddie Mac. Item 3. Quantitative and Qualitative Disclosures about Market Risk Not required. Item 4. Controls and Procedures The Company has initiatives in place to ensure compliance with the Sarbanes-Oxley Act of 2002. The Company has an Internal Compliance Committee that is responsible for the monitoring of, and compliance with, all federal regulations. This committee makes reports on compliance matters to the Audit and Compliance Committee of the Company’s Board of Directors. Evaluation of Disclosure Controls and Procedures The Company’s management, with the participation of the Company’s Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of the Company’s disclosure controls and procedures as of March 31, 2016. Based upon this evaluation, the Company’s Chief Executive Officer and Chief Financial Officer have concluded that, as of that date, the Company’s disclosure controls and procedures were effective at ensuring that required information will be disclosed on a timely basis. As used herein, “disclosure controls and procedures” mean controls and other procedures of the Company that are designed to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Securities Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Securities Exchange Act is accumulated and communicated to the Company’s management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosures. -34- Changes in Internal Controls over Financial Reporting There was no change in the Company’s internal controls over financial reporting during the quarter ended March 31, 2016 that has materially affected, or is reasonably likely to materially affect, the Company’s internal controls over financial reporting. PART II - OTHER INFORMATION Item 1. Legal Proceedings The Company is not a party to any pending legal proceeding, nor is its property the subject of any pending legal proceeding, other than routine litigation that is incidental to its business. The Company is not aware of any pending or threatened litigation that could have a material adverse effect upon its business, operating results, or financial condition. Moreover, the Company is not a party to any administrative or judicial proceeding, including, but not limited to, proceedings arising under Section 8 of the Federal Deposit Insurance Act. To the best of the Company’s knowledge, none of its directors or officers, or their respective affiliates, or a beneficial owner of 5% or more of the Company’s securities is a party adverse to the Company or has a material interest adverse to the Company in any legal proceeding. Item 1A. Risk Factors Not required. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults upon Senior Securities None. Item 4. Mine Safety Disclosures Not applicable. Item 5. Other Information None. -35- Item 6. Exhibits Exhibit No. Description 3(i).1 Conformed Copy of the Certificate of Incorporation of SBT Bancorp, Inc. (incorporated by reference to Exhibit 3(i) of the Company’s Form 10-K (SEC File No. 000-51832) filed on March 31, 2009) 3(i).2 Certificate of Amendment to the Certificate of Incorporation of SBT Bancorp, Inc. establishing the designations, preferences, limitations and relative rights of the SBLF Preferred Stock (incorporated by reference to Exhibit 3.1 of the Company’s Current Report on Form 8-K filed on August 12, 2011) 3(ii) Amended and Restated Bylaws (incorporated by reference to Exhibit 3(ii) of the Company's Form 8-K filed on March 22, 2012) Specimen Common Stock Certificate (incorporated by reference to Exhibit 4 of the Company’s Form 10-QSB (SEC File No. 000-51832) filed on May 15, 2006) Rule 13a-14(a)/15d-14(a) Certification by Chief Executive Officer Rule 13a-14(a)/15d-14(a) Certification by Chief Financial Officer Section 1350 Certification by Chief Executive Officer Section 1350 Certification by Chief Financial Officer 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 101.DEF Taxonomy Extension Definitions Linkbase Document -36- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SBT BANCORP, INC. Date: May 13, 2016 By: /s/Martin J. Geitz Martin J. Geitz Chief Executive Officer Date: May 13, 2016 By: /s/Richard J. Sudol Richard J. Sudol Chief Financial Officer -37- EXHIBIT INDEX Exhibit No. Description 3(i).1 Conformed Copy of the Certificate of Incorporation of SBT Bancorp, Inc. (incorporated by reference to Exhibit 3(i) of the Company’s Form 10-K (SEC File No. 000-51832) filed on March 31, 2009) 3(i).2 Certificate of Amendment to the Certificate of Incorporation of SBT Bancorp, Inc. establishing the designations, preferences, limitations and relative rights of the SBLF Preferred Stock (incorporated by reference to Exhibit 3.1 of the Company’s Current Report on Form 8-K filed on August 12, 2011) 3(ii) Amended and Restated Bylaws (incorporated by reference to Exhibit 3(ii) of the Company's Form 8-K filed on March 22, 2012) Specimen Common Stock Certificate (incorporated by reference to Exhibit 4 of the Company’s Form 10-QSB (SEC File No. 000-51832) filed on May 15, 2006) Rule 13a-14(a)/15d-14(a) Certification by Chief Executive Officer Rule 13a-14(a)/15d-14(a) Certification by Chief Financial Officer Section 1350 Certification by Chief Executive Officer Section 1350 Certification by Chief Financial Officer 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 101.DEF Taxonomy Extension Definitions Linkbase Document -38-
